Carley, Judge.
In the prior appearance of this case before us, we reversed the trial court’s denial of appellant-defendant’s motion for directed verdict as to the issue of his perpetration of a fraud upon appellee-plaintiff. Moore v. Fla. Rock & Tank Lines, 183 Ga. App. 520 (1) (359 SE2d 356) (1987). The Supreme Court granted appellant’s petition for certiorari and reversed. Florida Rock & Tank Lines v. Moore, 258 Ga. 106 (365 SE2d 836) (1988). The Supreme Court’s remittitur further directed this court to take such additional action “as may be necessary to give effect to the opinion filed in this case.”
1. With regard to the denial of appellant’s motion for directed verdict on the issue of fraud, the original judgment of this court is vacated and the judgment of the Supreme Court is made the judgment of this court. Accordingly, the trial court did not err in denying appellant’s motion for a directed verdict as to his commission of a fraud upon appellee.
2. Pursuant to the Supreme Court’s direction, we will consider appellant’s remaining enumerations of error, the merits of which were not addressed in our original opinion.
Appellant enumerates as error the trial court’s giving of one of appellee’s requests to charge. Our review of the record reveals that the objections to the charge which were raised by appellant at trial are completely different from those which are now argued on appeal. Accordingly, this enumeration is without merit. Citizens Bank of Swainsboro v. Hooks, 173 Ga. App. 865, 867 (2) (328 SE2d 755) (1985).
3. The remaining enumeration is controlled adversely to appellant by the Supreme Court’s decision in this case.

Judgment affirmed.


Banke, P. J., and Benham, J., concur.